Appellant was convicted of violating the local option law, his punishment being assessed at one year confinement in the penitentiary.
The indictment alleges it was presented in the District Court of Bowie County, and charges appellant did on the 20th day of January, 1911, violate the local option law, which election was held on the 5th day of March, 1910, in said Bowie County, etc. This indictment is correct. See Head v. State, 64 Tex. Crim. 112, decided at the present term of the court. It properly alleges the date of the election which confers jurisdiction upon the District Court. The law changing the punishment from misdemeanor to felony became operative in Bowie County by reason of the date of the election set out in the indictment.
The record contains neither statement of facts nor bills of exception.
The judgment is affirmed.
Affirmed. *Page 500